Reimel, J.,
-This matter comes before the court on a motion for sanctions under Pennsylvania Rule of Civil Procedure 4019.
The action is in trespass and involves injuries suffered by plaintiff while a passenger in an automobile operated by defendant. Defendant appeared with counsel at the offices of plaintiff’s counsel in order to testify at a deposition hearing when defendant’s counsel refused to permit defendant to testify in the presence of plaintiff. The deposition hearing was thereupon continued, and plaintiff filed this motion for sanctions.
Under Pa. R. C. P. 4019(6), if a deponent refuses to be sworn or answer any question the proponent may *651apply to a proper court for an order compelling the witness to do so, under penalty of contempt. If the application is granted and the court finds that the refusal was without substantial justification, the court may require the refusing deponent and any party inducing the refusal, or either of them, to pay to the examining party the amount of the reasonable expenses incurred in obtaining the order, including attorney’s fees: 5 Anderson Pa. Civ. Pract. rule 4019.
In the case of an oral examination taken under the rules of discovery, there is no limitation upon those who may be present. The examination is similar to examination in open court. Counsel, the parties and other witnesses may all be present: 4 Goodrich-Amram §4017(a)-5. Those who can be present may be limited by a protective order, if the presence of strangers or the general public at a public hearing will be embarrassing or oppressive: 4 Goodrich-Am-ram §4012 (a)-6. The parties and their counsel have a right to be present: 4 Goodrich-Amram §4012(a) -6.
The refusal of defendant to testify at the deposition was without justification. Therefore, the court enters the following:

Order

And now, March 16, 1961, plaintiff’s motion for sanctions is granted. Defendant, Alfonso G. Rivera, is directed, pursuant to Pa. R. C. P. 4019(5), to appear, be sworn and answer as to facts and circumstances surrounding the event that gave rise to the cause of action under penalty of contempt.
Defendant, Alfonso G. Rivera, is directed to pay forthwith to plaintiff, Mildred Fields, expenses and attorney’s fee in the amount of $75 incurred in the preparation, filing and arguing the motion for sanctions.